Citation Nr: 1137318	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-21 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to December 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises from an April 2009 rating decision in which the RO denied entitlement to a TDIU.  In August 2009, the Veteran filed a notice of disagreement (NOD).  In June 2010, the Board remanded a claim for service connection for posttraumatic stress disorder (PTSD) for further development and remanded the claim for a TDIU for issuance of a statement of the case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   A SOC regarding the claim for a TDIU was issued in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010.  

In a November 2010 rating decision, the RO granted service connection for PTSD, representing a full grant of the benefit sought with respect to that claim. 

In June 2011, the Veteran offered testimony on the claim for a TDIU during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

During the June 2011 hearing, the Veteran requested, and the undersigned granted, a 30-day abeyance period for submission of additional evidence in support of the claim for a TDIU.  In July 2011, the Veteran's representative submitted additional evidence in support of the claim.  This evidence was also accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).  

The Board points out that, during the June 2011 hearing, the undersigned indicated that she and the Veteran's representative had discussed that the Veteran had a prior Board hearing in 2010, and indicated that she and the Veterans Law Judge who conducted the 2010 hearing would be rendering a decision on the claim remaining on appeal.  However, further review of the claims file reveals that, during the February 2010 video-conference hearing, the Veteran provided testimony regarding claims for service connection for a skin disability, tinnitus and PTSD; in June 2010, the claims involving skin disability and tinnitus were decided, and the claim for PTSD was remanded for further development.  The RO ultimately granted the claim for service connection for PTSD in November 2010, representing a full grant of that benefit sought.  Also in June 2010, the claim for a TDIU was remanded for the RO to issue a SOC as to that issue (and for the Veteran to perfect an appeal of that matter, if desired).  However, the matter of the Veteran's entitlement to a TDIU was not actually addressed during the February 2010 hearing, and the Veteran did not specifically discuss the impact of his service-connected disabilities on his employability.  

The Veterans Law Judge who conducts a hearing shall participate in making the final determination of the claim.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707 (2010).  Where testimony has been given before two different Veterans Law Judges, a panel decision of not less than three members of the Board must be issued.  See 38 U.S.C.A. § 7102 (West 2002).  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 U.S.C.A. §§ 7102, 7107, and 38 C.F.R. § 20.707 as entitling a claimant to an opportunity for a hearing before every member of the panel who would ultimately decide his appeal.  In this case, the issue of entitlement to a TDIU was not addressed during the February 2010 hearing.  Accordingly, the matter currently on not affected by the Arneson decision, and a panel decision is not required.  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, on the date of the Veteran's June 2011 hearing, the Veteran's representative submitted a claim for service connection for hypertension and erectile dysfunction, to include as secondary to type 2 diabetes mellitus and for special monthly compensation (SMC) based on loss of use of a creative organ.  During the hearing, the Veteran asserted that he had visual impairment associated with his diabetes.  The Board notes that a claim for service connection for hypertension was previously denied in a November 2005 rating decision.  As the RO has not adjudicated claims for service connection for erectile dysfunction or visual impairment, to include as secondary to service-connected diabetes mellitus, the request to reopen a claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, or the claim for SMC based on loss of use of a creative organ, these matters are not properly before the Board; hence, they are referred to the RO for appropriate action.

REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  

As an initial matter, while, as discussed above, the evidence submitted by the Veteran in June and July 2011 was accompanied by waivers of RO consideration, additional pertinent evidence-in particular, Social Security Administration (SSA) records-were received after the issuance of the July 2010 SOC.  The Veteran did not waive his right to have this evidence considered by the RO prior to the Board's adjudication of his appeal.  Under these circumstances, the Board must remand the claim for a TDIU to the RO for consideration of the claim in light of the additional evidence received, in the first instance, and for issuance of a SSOC reflecting such consideration.  See 38 C.F.R. §§ 19.37, 20.800, 20.1304(c) (2010).

The Board also finds that additional development, prior to reconsideration of the claim, and issuance of the above-referenced SSOC, is warranted.  

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In this case, service connection is in effect for PTSD (rated as 30 percent disabling), type 2 diabetes mellitus (rated as 20 percent disabling), right upper extremity peripheral neuropathy (rated as 20 percent disabling), left upper extremity peripheral neuropathy (rated as 20 percent disabling), right lower extremity peripheral neuropathy (rated as 10 percent disabling), left lower extremity peripheral neuropathy (rated as 10 percent disabling), and tinnitus (rated as 10 percent disabling.  The combined rating is 80 percent.  The disabilities of peripheral neuropathy of each extremity are associated with service-connected diabetes mellitus.  The combined rating for these disabilities, resulting from a common etiology (diabetes mellitus), is 60 percent.  38 C.F.R. §§ 4.25, 4.26.  Hence, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a) for a schedular TDIU.  See 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable. 

The central inquiry is whether the Veteran's service connected disabilities, alone, are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record reflects that the Veteran worked for 40 years as a gun smith.  In support of his claim for a TDIU, he submitted a May 2011 letter from a VA Advanced Practice Registered Nurse (APRN), in which she stated that the Veteran suffered from diabetes, polyneuropathy, hypertension, and osteoarthritis affecting his knees and spine.  She indicated that he was limited in his ability to sit, walk, and stand for more than a 10 minute period and was, therefore limited his capacity to work.  The Veteran also submitted a June 2011 VA neurology treatment record, in which a neurology resident opined that, based on the Veteran's profound sensory neuropathy detected on serial neurologic examinations, he would only be able to stand or ambulate for very brief periods of time, which may affect his ability to do certain jobs.  During VA neurology treatment two weeks later, the neurology resident opined that, due to the severity of the Veteran's neuropathy, which was affecting fine motor movements in his hands, he would likely have difficulty doing work.  Both neurology notes were also signed by attending physicians.  

During the June 2011 hearing, the Veteran testified that, because of his peripheral neuropathy, he did not have the dexterity he needed to work in his prior field of employment.  He also stated that his peripheral neuropathy of the lower extremities limited the amount of time he could stand or walk.  He further indicated that, because of his PTSD, he had difficulty concentrating, impacting his ability to work, and sleep impairment, which caused him to fall asleep during the day.  

Specific to a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the veteran's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  In light of the evidence of record, a VA medical examination and opinion is needed to resolve the claim for a TDIU.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Under these circumstances, the RO should obtain a medical opinion which clearly addresses the question of whether the Veteran's service connected disabilities, alone-either individually, or in concert-render(s) him unable to secure and follow a substantially gainful occupation, consistent with this education and experience.

Hence, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

In rendering the requested opinion, the VA physician should consider and address the pertinent evidence of record, in particular, the May 2011 letter from the VA APRN and the June 2011 VA neurology treatment records (discussed above).  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should also obtain and associate with the claims file all outstanding pertinent medical records.  

The Board notes that there are outstanding records of VA treatment that are potentially pertinent to the claim on appeal.  In this regard, during the June 2011 hearing, the Veteran testified that he used a cane to walk, which had been prescribed by VA in March 2011.  While records of treatment from the West Haven VA Medical Center (VAMC), dated from August 2005 to October 2010 have been associated with the claims file, and the Veteran has submitted copies of records dated in May and June 2011, no records from March 2011 are currently associated with the claims file.  During the June 2011 hearing, the Veteran also reported that he currently received treatment for PTSD at the West Haven Vet Center every two weeks.  While a letter from the Veteran's Vet Center therapist, dated in February 2010 is currently associated with the claims file, the Veteran's testimony indicates that additional records from this facility are available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding records of pertinent treatment from the West Haven VAMC, since October 2010, and from the West Haven Vet Center, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's readjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board, notwithstanding any waiver of initial RO consideration of such evidence.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain any records of evaluation and/or treatment of the Veteran from the West Haven VAMC, since October 2010, and from the West Haven Vet Center.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  

The physician should specifically provide an opinion, consistent with sound medical judgment, as to whether, without regard to any nonservice-connected disabilities, or the Veteran's age, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities-either individually or in concert-render(s) him unable to obtain or retain substantially gainful employment.  

In rendering the requested opinion, the examiner should, specifically consider and address the May 2011 letter from the VA APRN and the June 2011 VA neurology treatment records (discussed above).  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


